PER CURIAM:
Preston Hancock appeals the district court’s order dismissing without prejudice his complaint for failing to return a consent to the collection of fees form. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hancock v. Brown, No. 3:08-cv-00014-HEH (E.D.Va. Apr. 14, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.